Title: From Thomas Jefferson to Gouverneur Morris, 21 March 1802
From: Jefferson, Thomas
To: Morris, Gouverneur


            Dear Sir
              Washington Mar. 21. 1802.
            The inclosed papers will so fully explain to you their object that I need add nothing more than ask the favor of you to state to me whatever you may recollect relative to the paiment made to Houdon in assignats, which may enable us to ascertain & pay what remains still justly due to him on account of the statue of Genl. Washington.  Accept assurances of my respect and attachment.
            Th: Jefferson
          